DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to PCT/US2017/050057 filed September 5, 2017 and to Foreign Application No. GB201615183.9 filed September 7, 2016.

Status of Claims 
This Office Action is responsive to the amendment filed on April 8, 2022. As directed by the amendment: claims 1 and 4-11 been amended. Thus, claims 1-13 are presently pending in this application. 
The objection to Figure 1 of the Drawings been obviated by Applicant’s submission of corrected Figure 1. Claims 4-5 and 7-11 were previously objected for informalities.  Applicants amendments to claims 4-5 and 7-11 obviate the previous objections. Claims 1, 6, 9, and 11, and claims 2-5, 7-8, 10, and 12-13 by dependency, were previously rejected under 35 U.S.C. 112(b) as being indefinite.  Applicant’s amendments to claims 1, 6, 9, and 11 obviate the previous rejection under 35 U.S.C. 112(b). Claims 1-8 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao et al. (WO 2015/150734 A1). No prior art rejection was made for claims 9-13. Applicant’s amendments, along with Examiner’s amendments, shown below, overcome the prior art of record and place the application in condition for allowance.

Drawings
The drawings were received on April 8, 2022.  These drawings are acceptable.


Claim Interpretation
For the purpose of this Office Action “by flexure along the longitudinal axis of the spring.”, ln 12 of claim 1 has been interpreted to include any flexion: expansion, compression, tension, curvature, and/or bending, along the longitudinal axis of the spring. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “breath responsive member” in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Gram on July 8, 2022.
The application has been amended as follows: 
Claim 6 currently recites "and a further bend giving rise to an increased biasing force in the triggered position", ln 3-4 shall now read --and the helical spring comprises a further bend giving rise to an increased biasing force in the triggered position--.

Claim 9 currently recites "during return of the breath responsive member,", ln 1-2 shall now read --during return of the breath responsive member from the triggered position to the primed position,--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art of record Rao et al. (WO 2015/150734 A1; hereinafter: “Rao”) discloses a breath-responsive metered dose inhaler (Abstract) having a trigger mechanism (500, 508; Fig. 1A-3D; ¶¶ 0006, 0015-0016, 0042-0052) for triggering delivery of a medicament (22, 108; Fig. 1A, 1B, 4; ¶¶ 0006, 0015-0016, 0042-0052) and a trigger mechanism chassis (32; Fig. 1A-2B, 4; ¶ 0037) for locating the trigger mechanism within the inhaler (Fig. 1A-2B; ¶¶ 0037-0051), the trigger mechanism including: a breath responsive member (504, 508; Fig. 1A-3D; ¶¶ 0006, 0015-0016, 0042-0052) moveable upon inhalation of the user from a primed position (Fig. 3A) in which the inhaler is prevented from delivering medicament (¶¶ 0006, 0015-0016, 0042-0052), to a triggered position (Fig. 3B-3D) in which the medicament is delivered to the user (¶¶ 0006, 0015-0016, 0042-0052), a spring (536; Fig. 1A-3A) having a longitudinal axis (A, Fig. A annotated below), wherein the spring is configured to be flexible along the longitudinal axis (¶¶ 0050-0052), wherein the spring is configured to bias the breath responsive member from the triggered position towards the primed position by a flexure along the longitudinal axis of the spring (¶¶ 0050-0052).

    PNG
    media_image1.png
    402
    450
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 3A of Rao.

Rao fails to disclose or render obvious the breath-responsive metered dose inhaler wherein the spring comprises a pre-load bend along the longitudinal axis when the breath responsive member is in the primed position, as recited in independent claim 1. 
Prior art of record Mahon et al. (U.S. Pub. No. 2006/0037611), Bowman et al. (U.S. Pub. No. 2008/0156321), and Phillips et al. (U.S. Pat. No. 3,456,646) alone or in combination fail to remedy the deficiencies of Rao. 
Therefore, independent claim 1, and claims 2-13 by dependency, are rendered allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785